OPINION — AG — ** INTERIM COMMITTEES — MILEAGE REIMBURSEMENT ** SENATE BILL NO. 518 PASSED BY THE 1974 LEGISLATURE EFFECTIVELY INCREASES THE RATE FOR MILEAGE REIMBURSEMENT FOR TRAVEL IN A PRIVATELY OWNED VEHICLE FOR AUTHORIZED PERSONS WITHIN THE STATE OF OKLAHOMA (BOUNDARIES) TO $0.12 PER MILE, EFFECTIVE THE 1ST DAY OF JULY, 1974. THE INCREASED RATE OF $0.12 PER MILE CAN BE AUTHORIZED FOR MILEAGE REIMBURSEMENT FOR MEMBERS OF THE OKLAHOMA STATE SENATE (LEGISLATORS) WHO ARE REQUIRED TO TRAVEL TO BE IN ATTENDANCE AT MEETINGS OF THE STATE LEGISLATIVE SESSIONS. (LEGISLATORS, COMPENSATION, PER DIEM, TRAVEL, REIMBURSEMENT, EXPENSES) CITE: 74 Ohio St. 291 [74-291] (WILLIAM DON KISER)